Name: Commission Regulation (EEC) No 1755/90 of 27 June 1990 establishing the activating threshold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins fixed in ecus by the Council and reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  plant product
 Date Published: nan

 No L 162/18 Official Journal of the European Communities 28 . 6 . 90 COMMISSION REGULATION (EEC) No 1755/90 of 27 June 1990 establishing the activating threshold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins fixed in ecus by the Council and reduced as a result of the monetary realignment of 5 January 1990 HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year the activating threshold price for aid, as referred to in Article 2 of Council Regula ­ tion (EEC) No 1431 /82 (*), reduced in accordance with Article 2 of Regulation (EEC) No 784/90 shall be as follows :  ECU 44,68 per 100 kilograms for peas and field beans,  ECU 42,98 per 100 kilograms for sweet lupins . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European of Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts in the peas, field beans and sweet lupins sectors to be divided by the coefficient of 1,001712 from the start of the new marketing year under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction should be specified in particular for the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year and the value of those reduced prices and amounts should be fixed ; Whereas Council Regulation (EEC) No 1 189/90 (4) set the activating threshold price, the guide price and the minimum price for peas, field beans and sweet lupins for the 1990/91 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder : Article 2 For the 1990/91 marketing year the guide price, as referred to in Article 2 of Regulation (EEC) No 1431 /82, reduced in accordance with Article 2 of Regulation (EEC) No 784/90 shall be ECU 29,47 per 100 kilograms for peas and field beans. Article 3 For the 1990/91 marketing year, the minimum price reduced in accordance with Article 2 of Regulation (EEC) No 784/90 shall be :  ECU 25,73 per 100 kilograms for peas,  ECU 23,83 per 100 kilograms for field beans,  ECU 28,85 per 100 kilograms for sweet lupins . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 6 . 0 OJ No L 182, 3 . 7. 1987, p. 1 . (&lt;) OJ No L 83, 30 . 3 . 1990, p. 102. 0 OJ No L 119, 11 . 5. 1990, p. 37. (5) OJ No L 162, 12. 6 . 1982, p. 28 .